                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

ROCKHURST UNIVERSITY, and
MARYVILLE UNIVERSITY,
individually and on behalf of other                         Case No. 4:20-CV-00581-BCW
similarly situated institutions of higher education,
                                                            FIRST AMENDED COMPLAINT
                       Plaintiffs,
                                                            Class Action
v.
                                                            DEMAND FOR JURY TRIAL
FACTORY MUTUAL INSURANCE COMPANY,

                       Defendant.


FIRST AMENDED CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiffs Rockhurst University and Maryville University, individually and on behalf of

other similarly situated institutions of higher education, hereby files their First Amended Class

Action Complaint against Defendant Factory Mutual Insurance Company (sFM Globalt), and

states and alleges as follows:

                                     SUMMARY OF ACTION

       1.      This action arises out of a coverage dispute between FM Global and Plaintiffs over

Plaintiffsu ongoing physical loss or damage to covered property and resultant economic losses

attributable to the Severe Acute Respiratory Syndrome Coronavirus 2 (SARS-CoV-2 or the

Coronavirus), the Coronavirus Disease 2019 (COVID-19) and the ongoing pandemic under the

sALL RISKSt commercial property insurance policy FM Global sold to Plaintiffs for the policy

period July 1, 2019 to July 1, 2020 (the sPolicyt). The Policy is written on the standard FM Global

Advantage policy form. Under the Policy, FM Global agreed to a smaximum limit of liability in

an occurrence, including any insured TIME ELEMENT losst of sUSD 278,126,000t (Rockhurst)




         Case 4:20-cv-00581-BCW Document 41 Filed 03/11/21 Page 1 of 57
and sUSD 314,116,000t (Maryville). The Policy broadly covers Plaintiffsu campuses and other

described property against sALL RISKS OF PHYSICAL LOSS OR DAMAGE, except as . . .

excluded.t By its terms, the Policy expressly identifies scommunicable diseaset as an insured risk

of physical loss or damage, and no exclusion applies to Plaintiffsu claims. Despite this, FM Global

has failed and refused to acknowledge coverage on Plaintiffsu claims for losses and damage

attributable to the Coronavirus, COVID-19 and the ongoing pandemic.

       2.         As of March 11, 2020, the extent of COVID-19 infection caused by the Coronavirus

was declared a pandemic by the World Health Organization. According to the Coronavirus

Resource Center at John Hopkins University (available at: https://coronavirus.jhu.edu/ (last visited

February 8, 2021)), there have been over 106 million global confirmed cases of COVID-19 and

over 2.3 million global deaths. In the United States, there have been over 27 million confirmed

cases of COVID-19 and over 460,000 deaths. These numbers continue to rise daily.

       3.         Institutions of higher education have been hit particularly hard by the presence of

the Coronavirus, COVID-19 and the ongoing pandemic. By March 2020, colleges and universities

had taken drastic and unprecedented action to protect their students, faculty, staff, and the general

public from the Coronavirus and COVID-19. This was no easy task. Most institutions of higher

education are more like small- or medium-sized cities than mere schools. In addition to educating

the future of America, they provide housing for hundreds or thousands of students; serve and sell

food; operate stores; employ large numbers of teachers, administrators, and other employees;

sponsor sports teams; host public events; and perform many other services.

       4.         On March 6, 2020, the University of Washington became the first major university

to cancel in-person classes and exams.1 By the middle of March, other colleges and universities


       1
           https://www.ncsl.org/research/education/higher-education-responses-to-coronavirus-covid-19.aspx

                                                        2
           Case 4:20-cv-00581-BCW Document 41 Filed 03/11/21 Page 2 of 57
across the country had followed suit. The spring semester of 2020 was significantly disrupted by

the presence of the Coronavirus, COVID-19 and the ongoing pandemic as more than 1,300

colleges and universities in all 50 states suspended normal campus operations, cancelled in-person

classes and shifted to remote / virtual instruction.

       5.      Plaintiffs are representative of the colleges and universities impacted by the

presence of the Coronavirus, COVID-19 and the ongoing pandemic. Due directly to the presence

of the Coronavirus, COVID-19 and the ongoing pandemic, in March 2020 Plaintiffs: closed dorms

and sent students home; shuttered all dining halls; closed administrative buildings; canceled spring

sports seasons; canceled graduation ceremonies; closed campus entirely to all but a few essential

personnel; and took many other actions. Revenue-producing summer events also were canceled.

Residence halls remained closed. Summer classes were held in a remote / virtual format. And

events that would normally take place on campus during the summer r like summer camps r were

canceled in their entirety.

       6.      In the fall of 2020, Plaintiffs, like many institutions, reopened their campuses in a

limited capacity and subject to extensive new policies, protocols and measures. But the effects of

the Coronavirus, COVID-19 and ongoing pandemic continue to deprive Plaintiffs of the full use

of their campuses and property. Large gatherings are still prohibited. Visitors are extremely

limited. And Plaintiffs have taken unprecedented additional action and implemented extensive

policies, protocols and measures to address the challenges associated with the presence of the

Coronavirus / COVID-19 and the ongoing pandemic.

       7.      Apart from the nightmarish logistical challenge, and the serious disruption to their

core mission of education, the measures colleges and universities have taken due to the

Coronavirus, COVID-19 and the ongoing pandemic have had a devastating financial impact. After


                                                  3
         Case 4:20-cv-00581-BCW Document 41 Filed 03/11/21 Page 3 of 57
closing of dorms and dining halls, colleges and universities, including Plaintiffs, provided room-

and-board reimbursements, often totaling in the millions of dollars, and suffered and continue to

suffer significant losses in the form of, among other things, lost revenue and added expense

attributable to the Coronavirus, COVID-19 and the ongoing pandemic.

       8.      Common categories of lost revenue suffered by Plaintiffs and other similarly

situated institutions of higher education attributable to the Coronavirus, COVID-19 and the

ongoing pandemic include, among other things: (a) lost tuition income; (b) lost fundraising

income; (c) lost income from residential population room, board and related fees; (d) lost income

from extra or co-curricular activities (e.g., athletic and other contests, student concerts); (e) lost

income from college retail outlets (e.g., bookstore, cafeteria, childcare services, parking); and (f)

lost income from special events and rental (e.g., conferences, camps, retreats, weddings, reunions,

non-student concerts and similar events).

       9.      Common categories of added expense incurred by Plaintiffs and other similarly

situated institutions of higher education attributable to the Coronavirus, COVID-19 and ongoing

pandemic include, among other things: (a) added technology expense associated with shift to

virtual learning; (b) added technology expense associated with shift to work-from-home; (c) added

public safety expenses in the form of 1) enhanced cleaning, sanitizing and disinfecting (paying

special attention to common areas and high-touch surfaces / areas), 2) purchase of additional

disinfecting supplies and hand sanitizer, 3) implement facial covering requirement, 4) implement

physical distancing measures (including reducing facility capacities and making changes to

classrooms, lobbies, study areas and meeting rooms, and modifying instructional methodology of

courses), 5) alter work schedules and meeting protocols, 6) implement systems to assist with

COVID-19 self-care, tracing and related disinfection and quarantining efforts, 7) educational


                                                  4
         Case 4:20-cv-00581-BCW Document 41 Filed 03/11/21 Page 4 of 57
outreach related to COVID-19 measures, policies and protocols, and 8) COVID-19 testing, etc.;

and (d) added public safety expenses in the form of facilities changes, including 1) placement of

hand sanitizer and health-information posters, 2) installation of signage and plexiglass shields, 3)

modified work area layouts and seating arrangements, 4) implement changes to allow for affected

residential students to quarantine / isolate, and 5) restrict or otherwise modify use of recreational

facilities, etc.

        10.        Plaintiffsu losses and expenses include, among other things, a Spring 2020 room

and board refund of more than $2 million each, plus additional losses and expenses (which are

continuing) currently in excess of several million more r all attributable to the Coronavirus,

COVID-19 and the ongoing pandemic.

        11.        Fortunately r or so it thought r Plaintiffs purchased an sALL RISKSt commercial

property insurance policy from FM Global, which broadly scovers property, as described in this

Policy, against ALL RISKS OF PHYSICAL LOSS OR DAMAGE, except as hereinafter excluded,

while located as described in this Policy.t

        12.        Among its many features, the sAll Riskst coverage Plaintiffs purchased from FM

Global includes specific coverage for property loss or damage and time-element (business

interruption) losses caused by the actual on-site presence of sCommunicable Diseasest such as

COVID-19. The Policyus sAll Riskst coverage, including its Property Damage and Time Element

coverages, have been triggered as Plaintiffs have sustained physical loss or damage to covered

property, and suffered time element (business interruption) losses directly resulting from physical

loss or damage of the type insured by the Policy.

        13.        Plaintiffsu sAll Riskst Policy goes even further, providing coverage designed to

address the principal economic consequences of pandemics: lockdowns, facility closures, and


                                                   5
          Case 4:20-cv-00581-BCW Document 41 Filed 03/11/21 Page 5 of 57
other interruptions triggered by the threat that off-site prevalence of the Coronavirus / COVID-19

will spread to unimpacted locations that could become disease vectors if permitted to operate sas

usualt during the pandemic. Plaintiffsu Policy thus specifically addresses the principal economic

harm arising from the highly unusual event of pandemic-caused interruptions to business, by

providing coverage for losses resulting from the threat that off-site Coronavirus / COVID-19 will

spread to Plaintiffsu covered locations.

       14.     The Policyus coverage for threat-based interruptions to business (as opposed to

interruptions resulting from the actual or suspected on-site presence of the Coronavirus / COVID-

19) has also been triggered here, as Plaintiffsu insured locations experienced, for example access

limitations, closures and the slowdown or cessation of their business activities instituted as a

response to the threat that local outbreaks of COVID-19 (including within five miles of Plaintiffsu

insured locations) could spread to Plaintiffsu campuses and those of third parties, which also

triggered the issuance (and continued issuance) of various civil authority orders of national, state,

county and city governments.

       15.     The Policy provides many other broad protections against a wide range of

pandemic-related losses, including direct loss and damage to property and associated time element

loss, losses due to government-ordered shutdown, losses due to impaired ingress or egress from

Plaintiffsu insured locations, extra expenses and costs to remain in business despite pandemic

conditions, claims preparation costs, losses directly resulting from the presence of communicable

disease at Plaintiffsu insured locations, and other forms of coverage.

       16.     Under the Policy, FM Global agreed to a smaximum limit of liability in an

occurrence, including any insured TIME ELEMENT losst of sUSD 278,126,000t (Rockhurst)

and sUSD 314,116,000t (Maryville).


                                                 6
        Case 4:20-cv-00581-BCW Document 41 Filed 03/11/21 Page 6 of 57
       17.     Plaintiffs submitted claims to FM Global for physical loss or damage to covered

property and resulting business interruption and other covered losses and damage attributable to

the presence of the Coronavirus, COVID-19 and the ongoing pandemic, asking for FM Globalus

confirmation as to coverage with respect to each and every potentially applicable basis for

coverage under all provisions of the Policy. Plaintiffs identified an initial date of loss as on or

around mid-March 2020, with losses and damage ongoing. To date, Plaintiffsu insured property

remains impaired and not ready for operations under the same or equivalent physical and operating

conditions that existed prior to the initial loss and damage.

       18.     FM Global categorically refused to acknowledge any possibility of coverage on

Plaintiffsu claims beyond (perhaps) the Policyus PROPERTY DAMAGE section coverage for

COMMUNICABLE DISEASE RESPONSE and the Policyus TIME ELEMENT section coverage

for INTERRUPTION BY COMMUNICABLE DISEASE (subject to a combined annual aggregate

not to exceed USD 1,000,000). Upon information and belief, FM Global approached Plaintiffsu

claims (and the claims of other similarly situated insureds) based on FM Globalus pre-determined

conclusion (as set forth, for example, in FM Globalus internal memo, sTalking Points on the 2019

Novel Coronavirus (2019-nCoV)) that any claim for loss or damage attributable to the

Coronavirus, COVID-19 and the ongoing pandemic does not constitute sinsured physical loss or

damage to propertyt and sis not of the type insured against as a virus falls within the definition of

contamination, which is excluded.t

       19.     And even with respect to the Policyus communicable disease response and

interruption coverages, FM Global took an overly restrictive and exceedingly narrow view of the

Policyus vague, ambiguous and undefined trigger for those coverages in such a manner so as to

evade coverage, contravene public policy, and frustrate the objectively reasonable expectations of


                                                  7
        Case 4:20-cv-00581-BCW Document 41 Filed 03/11/21 Page 7 of 57
coverage under the circumstances. FM Global insisted that the communicable disease coverages

could not be triggered unless Plaintiffs could provide documentation of a laboratory confirmed

positive COVID-19 test result associated with a person that was infected with COVID-19 while

on campus in March, 2020, and that such personus presence on campus while infected with

COVID-19 was the basis for the requisite order or decision to limit, restrict or prohibit access to

their campus.

       20.      To date, FM Global has failed and refused to acknowledge coverage or pay

anything on any aspect of Plaintiffsu claims for losses and damage attributable to the Coronavirus,

COVID-19 and the ongoing pandemic.

       21.      FM Globalus position on coverage under the Policy is wrong as to Plaintiffs and all

other similarly situated institutions of higher education. Contrary to FM Globalus position, the

Policy provides coverage for Plaintiffsu claims for losses and damage attributable to the

Coronavirus, COVID-19 and ongoing pandemic, and the Policy has no enforceable exclusion

applicable to Plaintiffsu claims.

       22.      FM Globalus refusal to acknowledge coverage on Plaintiffsu claims is not unique.

Based on other lawsuits and other publicly available information, it appears that FM Global is

taking a consistent position with other insureds r including other similarly situated higher

education institutions r across the country.

       23.      FM Globalus conduct is particularly galling in light of the huge amount of premiums

insurers like FM Global receive annually. According to information published by the Insurance

Information Institute, the U.S. insurance industry collected net premiums of $1.22 trillion in 2018.

Premiums recorded by property/casualty insurers accounted for 51% of that amount. Between




                                                 8
         Case 4:20-cv-00581-BCW Document 41 Filed 03/11/21 Page 8 of 57
2014 and 2018, these insurers wrote net premiums each year of between $497 billion to $612.6

billion but only incurred losses of between $277.7 billion and $360.9 billion.

       24.     This is a class action for declaratory judgment and breach of contract. Plaintiffs,

individually and on behalf of a class of similarly situated institutions of higher education, seek a

declaration as to the scope and breadth of the partiesu rights and obligations under the Policy in

connection with Plaintiffsu claims for losses and damage attributable to the Coronavirus, COVID-

19 and the ongoing pandemic, and FM Globalus failure and refusal to acknowledge coverage.

Should the Court determine that FM Globalus coverage position is wrong, Plaintiffs, individually

and on behalf of a class of similarly situated institutions of higher education, seek damages for FM

Globalus breach of contract for its failure to honor its obligations under the Policy.

                                             PARTIES

       25.     Plaintiff Rockhurst University is a Missouri nonprofit corporation, with its

principal place of business in Kansas City, Missouri.

       26.     Rockhurst University is a private Jesuit university in Kansas City, Missouri.

Founded in 1901, it now serves nearly 4,000 students. Its 55-acre campus is located just blocks

from Kansas Cityus busy Country Club Plaza district and minutes from downtown.

       27.     Plaintiff Maryville University is a Missouri nonprofit corporation, with its principal

place of business in St. Louis, Missouri.

       28.     Plaintiff Maryville University is a private university located in St. Louis, Missouri.

It was founded in 1872 and serves over 10,000 students.

       29.     Plaintiffs are members of the College and University Risk Management

Association (CURMA). Upon information and belief, all CURMA members purchased and are

covered by the same standard FM Global Advantage policy form as Plaintiffs. Upon information


                                                  9
         Case 4:20-cv-00581-BCW Document 41 Filed 03/11/21 Page 9 of 57
and belief, numerous other institutions of higher education are similarly insured under the same

standard FM Global Advantage policy form as Plaintiffs. Similarly situated institutions of higher

education insured by FM Global under FM Globalus Advantage policy form (or such other form

that is the same or substantially similar) can be identified by FM Global based on the books,

records and other data / information it maintains in the ordinary course of business.

        30.     Defendant Factory Mutual Insurance Company (sFM Globalt) is a Rhode Island

corporation, with its principal place of business in Johnston, Rhode Island.

                                  JURISDICTION AND VENUE

        31.     Jurisdiction is proper in this Court pursuant to 28 U.S.C. 1332(a) because the

parties are citizens of different states and the matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs. Jurisdiction is also proper in this Court pursuant to 28

U.S.C. § 1332(d)(2) because this is a class action in which at least one member of the class is a

citizen of a state different from Defendant, the amount in controversy exceeds $5 million exclusive

of interest and costs, and the proposed classes contain more than 100 members.

        32.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a substantial

portion of the events giving rise to Plaintiffsu causes of action occurred in this judicial district and

division. The Policy at issue covers, among other things, Rockhurst Universityus main campus and

property located in Kansas City, Missouri.

                                   FACTUAL BACKGROUND

        33.     As a result of the Coronavirus, COVID-19 and the ongoing pandemic, including

the presence of the Coronavirus and the COVID-19 disease on Plaintiffsu insured property and in

surrounding areas (including on property within 5 statute miles of Plaintiffsu insured property),

and orders issued by national, state and local governments in response thereto (including orders


                                                  10
        Case 4:20-cv-00581-BCW Document 41 Filed 03/11/21 Page 10 of 57
that limit, restrict or prohibit partial or total access to Plaintiffsu insured property), Plaintiffs ceased

normal operations and effectively closed their campuses in mid-March 2020 and have not yet been

able to resume normal operations and use of their insured property in the same manner as they had

prior to the initial loss and damage.

        34.     Friday, March 6, 2020 was Rockhurstus last day of normal campus operations in

advance of Spring Break. On March 12, 2020, Rockhurst announced that face-to-face classes

would be suspended for a minimum of two weeks, through at least March 28, 2020, and that all

university events with more than 50 attendees were cancelled through March 31, 2020. On March

16, 2020, Rockhurst announced that it was closing student residences for the remainder of the

semester, subject to a staggered schedule for move-out over the following days. On March 21,

2020, Kansas City and surrounding areas declared a stay-at-home order that began at 12:01 a.m.

on March 24, 2020. Accordingly, beginning March 24, 2020, Rockhurstus campus was closed to

everyone except essential personnel. In early May, 2020, Rockhurst announced that its campus

would continue to be closed to everyone except essential personnel until the end of May at the

earliest. In the fall of 2020, Rockhurst reopened its campus in a limited capacity and subject to a

variety of Coronavirus / COVID-19-related restrictions, limitations and modifications. To date,

Rockhurstus insured property remains impaired and not ready for operations under the same or

equivalent physical and operating conditions that existed prior to the initial loss and damage.

        35.     Friday, March 6, 2020 was Maryvilleus last day of normal campus operations in

advance of Spring Break. On March 10, 2020, Maryville announced that beginning the Monday

after spring break (March 16, 2020), the university would be delivering on-campus classes in a

virtual learning format for the following two weeks. At that time, Maryville planned to resume

on-campus classes on March 30. Maryville explained that it had taken and would continue to take


                                                    11
        Case 4:20-cv-00581-BCW Document 41 Filed 03/11/21 Page 11 of 57
steps to clean and disinfect campus as recommended by the CDC. On March 13, 2020, Maryville

recommended to commuter students that they avoid coming to campus for the next two weeks.

Maryville also encouraged residential students to return to their permanent homes rather than

campus residences. All remaining NCAA practices and competitions were cancelled for the spring

semester. On March 16, 2020, Maryville announced its decision to suspend on-campus classes and

remain in a virtual learning format. Maryville conducted move out for residential students on

March 17 through 19. On March 21, 2020, the St. Louis city and county governments enacted

stay-at-home orders, effective from 12:01 a.m. on March 23 until 11:59 p.m. on April 22, 2020

(which were later extended), which limited Maryvilleus operations to continue providing only

virtual / remote learning. As of March 23, 2020, all of Maryvilleus buildings on campus were

effectively closed. All on-campus and off-campus university-sponsored events through May 16,

2020 were cancelled, moved to a virtual format or postponed until further notice. In the fall of

2020, Maryville reopened its campus in a limited capacity and subject to a variety of Coronavirus

/ COVID-19-related restrictions, limitations and modifications. To date, Maryvilleus insured

property remains impaired and not ready for operations under the same or equivalent physical and

operating conditions that existed prior to the initial loss and damage.

       36.     Even with limited testing available at the time, the first case of COVID-19 in St.

Louis was reported on March 3, 2020, and the first death on March 22, 2020. The first case of

COVID-19 in Kansas City was reported on March 7, 2020, and the first death on March 12, 2020.

       37.     To date, there have been nearly 500,000 reported cases of COVID-19 in Missouri

and over 7,000 deaths. In St. Louis County, there have been over 85,000 reported cases of COVID-

19 and close to 2,000 deaths. In Jackson County, there have been nearly 30,000 reported cases of

COVID-19 and over 300 deaths.


                                                 12
        Case 4:20-cv-00581-BCW Document 41 Filed 03/11/21 Page 12 of 57
       38.      At Maryville, there have been nearly 170 reported cases of COVID-19 on its

campus.

       39.      At Rockhurst, there have been over 200 reported cases of COVID-19 associated

with its main campus. During the claim submission process, and at FM Globalus request, Rockhurst

provided FM Global documentation of a student, contractor and employee who were on campus

that tested positive for COVID-19, as follows:

       &     Student: A Rockhurst student was tested for COVID-19 on March 20, 2020, with a
             positive result stated in a report issued April 8, 2020, a copy of which was provided to
             FM Global with personal identifying information redated. Prior to then, it is
             Rockhurstus understanding that this student was last on Rockhurstus campus on March
             5, 2020, immediately prior to the Universityus Spring Break.

       &     Contractor: An employee of a cleaning service contractor was tested for COVID-19
             on May 26, 2020 and informed of a positive test result on May 28, 2020. Prior to then,
             this individual had done cleaning work at numerous locations on Rockhurstus campus
             on three days during the prior week and two days during the week in which the
             individual was tested. A copy of the documentation that Rockhurst received with
             respect to this individual was provided to FM Global.

       &     Employee. An employee in Rockhurstus campus security department was tested for
             COVID-19 on June 12, 2020, with a positive result reported on June 13, 2020 (a copy
             of which was provided to FM Global with personal identifying information redated).
             Prior to then, this individual was present at numerous locations on Rockhurstus campus
             throughout the individualus work period from May 28, 2020 to June 11, 2020.
       40.      Given the absence of commercially-available tests for surface and aerosol presence

of the SARS-CoV-2 virus, and the lack of available testing for humans (especially in the early

stages of the pandemic), a laboratory confirmed test result (as FM Global has insisted Plaintiffs

must provide as far back as March 2020), are not and cannot be the only means of proving the

presence of the Coronavirus / COVID-19. For example, statistical modeling confirms, beyond any

reasonable doubt and to a high degree of statistical certainty, that the Coronavirus / COVID-19

was present on Plaintiffsu campuses as of March 2020 and has continued to be present throughout

the ongoing pandemic.

                                                 13
       Case 4:20-cv-00581-BCW Document 41 Filed 03/11/21 Page 13 of 57
       41.     The SARS-CoV-2 virus that causes COVID-19 has a physical presence. It can exist

in the air, on surfaces and on objects for indeterminate periods of time and can be transferred from

the air, surfaces and objects into human bodies. When present in the air, on surfaces and on objects,

the SARS-CoV-2 virus makes the air and those surfaces and objects dangerous transmission

mechanisms for COVID-19. Accordingly, the presence of the Coronavirus and COVID-19 in and

on property, including in the air, on surfaces and on objects, causes physical loss or damage to

property by causing physical harm to and altering property and eliminating the utility and

habitability of such property or otherwise making it incapable of being used for its intended

purpose.

       42.     The omnipresence of Coronavirus and COVID-19 is enabled by multiple modes of

viral transmission, including respiratory droplet, airborne, and fomite transmission (i.e.,

transmission from surfaces and objects). These transmission methods further demonstrate that

Coronavirus and COVID-19 cause physical loss or damage to property.

       43.     The SARS-CoV-2 virus and the resulting COVID-19 disease was and has been

physically present on Plaintiffsu insured property and in surrounding areas since at least March

2020. During Plaintiffsu normal campus operations, there are many thousands of students, faculty,

employees and other visitors throughout their campuses. Given the nature of the virus and its

community spread, persons infected with COVID-19 have been present on Plaintiffsu campuses

and in surrounding areas since at least March 2020.

       44.     By the time Plaintiffs announced in mid-March their decisions to suspend normal

campus operations and effectively close their campuses, the SARS-CoV-2 virus and the resulting

COVID-19 disease had been present on their insured property and in surrounding areas r and




                                                 14
        Case 4:20-cv-00581-BCW Document 41 Filed 03/11/21 Page 14 of 57
presented an existing and continuing threat to persons and property at those locations; a dangerous

condition by any measure.

          45.   The SARS-CoV-2 virus has been present in the air and on surfaces on property

adjacent to and near Plaintiffsu property and in the surrounding community, including as of the

time various orders were issued by national, state and local governments in response to the

presence of the virus and the resulting COVID-19 disease, which impacted Plaintiffsu and othersu

ability to access and use their property during the ongoing pandemic.

          46.   The presence of the SARS-CoV-2 virus (and the resulting COVID-19 disease) on

Plaintiffsu property and other nearby property and in the air at such property physically altered

such property and air and transformed them into dangerous COVID-19 disease transmission

mechanisms sufficient to constitute physical loss or damage to property within the meaning of the

Policy.

          47.   The presence of the SARS-CoV-2 virus (and the resulting COVID-19 disease) on

Plaintiffsu property and other nearby property and in the air at such property effectively eliminates

the utility and habitability of such property sufficient to constitute physical loss or damage to

property within the meaning of the Policy.

          48.   The imminent risk of the presence of the SARS-CoV-2 virus (and the resulting

COVID-19 disease) on Plaintiffsu property and other nearby property and in the air at such property

effectively eliminates the utility and habitability of such property sufficient to constitute physical

loss or damage to property within the meaning of the Policy.

          49.   Plaintiffsu insured property has been subject to a variety of COVID-19-related

limitations, restrictions, and prohibitions, including by orders issued at various times beginning in

March 2020 by national, state and local governments in response to the presence of the


                                                 15
          Case 4:20-cv-00581-BCW Document 41 Filed 03/11/21 Page 15 of 57
Coronavirus, COVID-19 and the ongoing pandemic (sometimes referred to as sstay-at-home

orderst), which are matters of public record. The effect of these orders was to limit, restrict or

prohibit partial or total access to Plaintiffsu insured locations. At least some of these orders were

the direct result of, among other things, physical damage of the type insured at an insured location

or within five statute miles of it.

        50.     Thus, Plaintiffs sustained physical loss or damage to covered property as a result of

the SARS-CoV-2 virus, COVID-19 and the ongoing pandemic; thereby triggering coverage under

the Policyus sAll Riskst coverage for Plaintiffsu resultant losses and damage, including as provided

in the many coverages stated in the Property Damage and Time Element sections of the Policy.

        51.     The condition of Plaintiffsu insured property has not returned to its condition prior

to the initial loss and damage. The presence of the Coronavirus, COVID-19 and the ongoing

pandemic have caused Plaintiffs to suffer substantial business interruption losses and other

expenses. As more fully described above, Plaintiffsu losses and expenses include, among other

things, a Spring 2020 room and board refund of more than $2 million each, plus additional losses

and expenses (which are continuing) currently in excess of several million more r all attributable

to the Coronavirus, COVID-19 and the ongoing pandemic.

                         The Coronavirus and the COVID-19 Pandemic

        52.     The SARS-CoV-2 virus has spread widely and rapidly across the United States.

Evolving evidence indicates that the SARS-CoV-2 virus, responsible for COVID-19, was present

in the United States as early as December 2019. Although the virus and related illness are distinct,

for purposes of this Complaint, Plaintiff sometimes refers to both interchangeably as sCOVID-

19.t




                                                 16
        Case 4:20-cv-00581-BCW Document 41 Filed 03/11/21 Page 16 of 57
       53.     COVID-19 is a highly contagious, uniquely resilient, and potentially deadly

communicable disease.

       54.     As early as February 26, 2020, the Centers for Disease Control and Prevention

(CDC) advised that COVID-19 was spreading freely and without the ability to trace the origin of

new infections, also known as community transmission.

       55.     On March 11, 2020, the WHO declared COVID-19 to be a pandemic. As such, the

COVID-19 disease and its causative virus, SARS-CoV-2, are presumed to be present or

imminently present everywhere by that time.

       56.     On March 16, 2020, the CDC and the national Coronavirus Task Force issued to

the American public guidance titled s30 days to Slow the Spreadt of COVID-19. The guidance

called for restrictive social distancing measures, such as working from home, avoiding gatherings

of more than 10 people, and staying away from bars and restaurants, among other things. State and

local governments also recognized at this time the unprecedented and catastrophic situation of the

mushrooming outbreaks of COVID-19 and the direct physical loss or damage that they were

inflicting upon property and lives. As a consequence, state and local governments, including in

the areas impacting Plaintiffsu campuses, issued various orders to address the presence of the

Coronavirus and the COVID-19 pandemic. Many of these orders expressly recognize that the

Coronavirus damages property r not just people.

       57.     While early in the COVID-19 pandemic, testing was limited, and thus potentially

thousands more were infected than were reported; with respect to the testing that was available,

positivity rates clearly demonstrated the pervasiveness of the Coronavirus by March 2020.

       58.     The sheer ubiquity of the Coronavirus and the COVID-19 disease is not simply

reflected in individualsu positive test results. The CDC estimates that the number of people in the


                                                17
        Case 4:20-cv-00581-BCW Document 41 Filed 03/11/21 Page 17 of 57
United States who have been infected with COVID-19 is likely to be 10 times higher than the

number of reported cases.

       59.     A growing body of evidence suggests that the virus transmits both through droplets,

when someone sneezes and coughs, and aerosols, which are produced by normal breathing.

       60.     Aerosols are particularly concerning because unlike droplets, which stay airborne

for only a few seconds, aerosols are water droplets suspended in air and can remain suspended for

hours, until gravity ultimately forces them to the nearest surface below.

       61.     Consequently, aerosols can spread widely through air flow and settle on surfaces

hundreds of feet away from any infected individual. Thus, someone not even in the vicinity of an

infected person can unknowingly touch an infected surface, later touch their face, and become

infected.

       62.     As a result, at least 42 states and countless local governments, including in areas

impacting Plaintiffsu campuses, issued substantially similar sstay at homet orders, the purpose of

which was to address the presence of the Coronavirus and spread of COVID-19. Many of these

orders expressly recognize that the Coronavirus damages property r not just people.

       63.     According to the CDC, everyone is at risk of getting COVID-19. The virus can

spread by respiratory droplets when an infected person coughs, sneezes, or talks. A person can

become infected from respiratory droplets or potentially by touching a surface or object that has

the virus on it and then by touching the mouth, nose, or eyes.2

       64.     According to studies, the virus can live on surfaces for several days if not longer.3

The New England Journal of Medicine reported finding that experimentally-produced aerosols



2
       https://www.cdc.gov/coronavirus/2019-ncov/downloads/2019-ncov-factsheet.pdf
3
       https://www.cdc.gov/coronavirus/2019-ncov/downloads/2019-ncov-factsheet.pdf

                                                   18
        Case 4:20-cv-00581-BCW Document 41 Filed 03/11/21 Page 18 of 57
containing the virus remained infectious in tissue-culture assays, with only a slight reduction in

infectivity during a 3-hour period of observations. sAerosols from infected persons may therefore

edhZ Vc ^c]VaVi^dc i]gZVi ZkZc Vi Xdch^YZgVWaZ Y^hiVcXZh VcY ^c ZcXadhZY heVXZhq+t4

           65.     The study also found that the Coronavirus was detectable for up to four hours on

copper, up to 24 hours on cardboard, and up to three days on plastic and stainless steel.5

           66.     All of these materials, and others similarly susceptible to the Coronavirus, are used

by Plaintiffs throughout their facilities and operations.

           67.     The studyus results indicate that individuals can become infected with COVID-19

through indirect contact with surfaces or objects used by an infected person, whether they were

symptomatic or not.

           68.     A consensus appears to be emerging that Coronavirus can travel through the air via

aerosols. For example, aerosol scientist Lidia Morawska of the Queensland University of

Technology in Brisbane, Australia told Nature that, sIn the minds of scientists working on this,

thereus absolutely no doubt that the virus spreads in the air. This is a no-brainer.t6

           69.     An April 2020 study published in the journal Emerging Infectious Diseases found

a wide distribution of Coronavirus on surfaces and in the air about 13 feet from patients in two

hospital wards in Wuhan, China, leading the authors to conclude that the virus spreads in aerosols

in addition to large respiratory droplets. The investigators found evidence of the virus in swabs of

floors, computer mice, trash bins, bed handrails, patientsu face masks, health workersu personal

protective equipment, and air vents.7


4
           https://www.nejm.org/doi/full/10.1056/NEJMc2009324
5
           https://www.nih.gov/news-events/news-releases/new-coronavirus-stable-hours-surfaces
6
           https://www.nature.com/articles/d41586-020-00974-w
7
           https://www.cidrap.umn.edu/news-perspective/2020/04/study-finds-evidence-covid-19-air-hospital-
surfaces

                                                        19
           Case 4:20-cv-00581-BCW Document 41 Filed 03/11/21 Page 19 of 57
           70.     The authors also surmised that the high rate of positivity for floor samples in the

hospital strongly suggest that droplets fall to the ground and then are spread via footwear

contacting the droplets on the ground. For example, every sample tested from the pharmacy floor

tested positive for Coronavirus even though no patients were housed there.8

           71.     Another study conducted in Wuhan indicates that staff movement, floor cleaning,

and the removal of personal protective equipment could transmit Coronavirus through the re-

suspension of virus-contaminated aerosols.9

           72.     Kimberly Prather, an aerosol chemist at the University of California, San Diego

told Science magazine: sIum relieved to see aerosolization is accepted. This added airborne

pathway helps explain why it is spreading so fast.t10

           73.     Aerosol particles are held in the air by physical and chemical forces. The suspended

particles remain for hours or more, depending on factors such as heat and humidity. If virus

particles can be suspended in air for more than a few seconds, like, for instance, the measles virus

can, then anyone passing through could become infected by a pathogenic aerosol cloud. And the

virus can travel long distances and land on surfaces, only to be stirred back up into the air later by

cleaning or other disturbances.

           74.     In a study published on October 7, 2020, researchers at Australiaus national science

agency found that Coronavirus can survive for up to 28 days on common surfaces like cash, glass,




8
           https://www.cidrap.umn.edu/news-perspective/2020/04/study-finds-evidence-covid-19-air-hospital-
surfaces
9
          https://www.biorxiv.org/content/10.1101/2020.03.08.982637v1
10
          https://www.sciencemag.org/news/2020/04/you-may-be-able-spread-coronavirus-just-breathing-new-
report-finds#

                                                        20
           Case 4:20-cv-00581-BCW Document 41 Filed 03/11/21 Page 20 of 57
vinyl, and stainless steel.11 The study also determined that the virus survives longer at colder

temperatures, a particular concern during winter in the United States.

       75.     Dr. Debbie Eagles, one of the Australia studyus lead researchers, said: sOur results

show that SARS-CoV-2 can remain infectious on surfaces for long periods of time, reinforcing the

need for good practices such as regular handwashing and cleaning surfaces.t12

       76.     The SARS virus that caused a 2003 epidemic is a coronavirus and is similar to the

Coronavirus responsible for COVID-19. As a result, the behavior of SARS during the 2003

epidemic provided evidence about aerosol risk from the current Coronavirus.

       77.     A 2014 analysis published in the journal Clinical Infectious Diseases investigated

a seemingly puzzling outbreak in a Hong Kong apartment complex whose residents had not been

in close contact with each other.13 The study found that sairborne spread was the most likely

explanation, and the SARS coronavirus could have spread over a distance of 200 meters,t or about

600 feet.14

       78.     The implications of airborne spread of Coronavirus are extremely serious. Airborne

spread means that the virus can travel long distances from any infected person. It can then infect

someone who unknowingly walks through a pathogenic cloud. It can also infect someone by

settling on a physical surface, which someone touches and later becomes infected. And regardless

of the transmission method, the evidence suggests that COVID-19 can be transmitted by shoes

even once it reaches the ground.




11
       https://virologyj.biomedcentral.com/articles/10.1186/s12985-020-01418-7
12
       https://www.sciencedaily.com/releases/2020/10/201011220759.htm
13
       https://academic.oup.com/cid/article/58/5/683/365793
14
       Id.

                                                    21
        Case 4:20-cv-00581-BCW Document 41 Filed 03/11/21 Page 21 of 57
          79.    At various times, national, state and local governments issued orders to address the

presence of the Coronavirus and the COVID-19 pandemic, and the physical loss or damage that

they were inflicting upon property and lives, all as reflected in the very text and context of these

orders.

          80.    These national, state and local orders (including such orders issued in response to

physical loss or damage at Plaintiffsu insured locations and/or within five miles of Plaintiffsu

insured locations) limited, restricted and/or prohibited partial or total access to Plaintiffsu insured

property and impacted Plaintiffsu campus operations; requiring, among other things, Plaintiffs to

undertake additional cleaning and other measures and to follow disease mitigation advice from the

CDC and other public health agencies.15 The CDC and other public health agencies recommended

and continue to recommend enhanced cleaning and other disease mitigation measures (like social

distancing) to combat the pandemic spread of COVID-19.16 As a result, Plaintiffs have incurred

increased costs to clean, disinfect and sanitize their property. Physical distancing measures have

also been costly for Plaintiffs to implement and have yielded reduced capacities and use

restrictions at Plaintiffsu insured property, resulting in business interruption losses and other added

expenses.

     The SARS-CoV-2 Virus Causes Actual Physical Damage, Including Adverse Alteration

          81.    When SARS-CoV-2 viral particles come in contact with property, that property

suffers actual physical damage, including adverse alteration.

          82.    To understand why the SARS-CoV-2 virus has had such devastating health

consequences and also has resulted in so much physical loss and damage to property and so many


15
         E.g., https://www.cdc.gov/coronavirus/2019-ncov/community/clean-disinfect/index.html;
https://www2.illinois.gov/ Pages/Executive-Orders/ExecutiveOrder2020-10.aspx
16
         E.g., https://www.cdc.gov/coronavirus/2019-ncov/community/reopen-guidance.html

                                                      22
          Case 4:20-cv-00581-BCW Document 41 Filed 03/11/21 Page 22 of 57
government-ordered or privately undertaken business shutdowns, one must understand the manner

in which the virus interacts with the physical environment and why SARS-CoV-2 triggers the

insurance protection provided by Plaintiffsu policy.

        83.        The SARS-CoV-2 virus is expelled from the mouth and/or nose, and it travels

within respiratory droplets when humans cough, sneeze, scream, sing, or even speak loudly or

breathe heavily.

        84.        Mouth and nose secretions, including saliva, nasal discharge, and respiratory

secretions such as mucus, form an aerosol cloud in the surrounding air. The expelled aqueous

droplets contain multiple copies of suspended infectious SARS-CoV-2 viral particles. The mouth-

and nose- emitted droplets are approximately spherical in shape and widely vary by size. Scientific

literature somewhat arbitrarily divides these droplets into ssmallt droplets (those less than about

5 microns in diameter) and slarget droplets (those exceeding about 5 microns in diameter).

Because the SARS-CoV-2 viral particle diameter is roughly 100 nanometers (i.e., 0.1 microns)

even a 5-micron respiratory droplet can easily accommodate many thousands of SARS-CoV-2

viral particles.

        85.        Droplet size is the most important determinant of aerosol behavior, including the

length of travel of the expelled respiratory droplets. Large droplets (as defined above) within an

aerosol plume are strongly affected by gravity; for example, 50- to 100-micron droplets typically

will travel only up to a couple of meters before they fall to the ground or land on another surface.

In contrast, small droplets (as defined above) can remain airborne almost indefinitely under most

indoor conditions and can travel with air currents long distances. Whatever their size, virus-

containing droplets eventually encounter physical objects and surfaces (called fomites) and can

settle there.


                                                  23
        Case 4:20-cv-00581-BCW Document 41 Filed 03/11/21 Page 23 of 57
       86.     Once expelled from the mouth and/or nose, aqueous droplets, including virus-

containing ones, can attach to surfaces. The suspended viral particles can then themselves collide

with the surface and nonspecifically adsorb to it (i.e., form a noncovalent chemical bond with the

surface). Furthermore, the landed dropletus water will undergo evaporation, and eventually some

fraction of the viral particles may end up being deposited onto the surface either directly or

indirectly (i.e., through other solids contained in the droplet).

       87.     There is a distinction between viral particles that are adsorbed to a host surface and

those simply deposited onto it. In the former case, as stated above, there is an actual chemical bond

between the viral particle and the surface; in this scenario, the viral particle is relatively hard to

detach. In contrast, the deposition entails merely a physical presence of the viral particle on the

surface and is more easily removed.

       88.     In addition, there are various intermediate scenarios in between the virus being

adsorbed and merely deposited. For example, some endogenous polymeric molecules present in

respiratory droplets (such as polysaccharides and proteins) may act as a sbridget binding the virus

to the surface. Also, electrostatic attraction between the surface and the viral particles may play a

role in addition to basic gravity. Furthermore, porous objects like fabrics represent a special case

because they may entrap viral particles, thus making them hard to access, inactivate, or remove.

In this case, the original respiratory droplets are first absorbed by the fabric; once their water

subsequently evaporates, the viral particles become embedded and entangled within the bulk of

the object.

       89.     The type of bond that forms between viral particles and physical objects varies

depending on the type of object, and often markedly so. The interaction of both the virus-

containing respiratory aqueous droplets and the viral particles themselves with surfaces depends


                                                  24
        Case 4:20-cv-00581-BCW Document 41 Filed 03/11/21 Page 24 of 57
on the nature of the latter. For example, when it adheres to a clean glass (or another hydrophilic)

surface, an aqueous droplet spreads out; this increases the dropletus footprint on the surface and

facilitates evaporation of the moisture. In contrast, when an aqueous droplet lands on plastic

objects (or other objects with hydrophobic or greasy surfaces), it beads up, thereby minimizing its

contact area and diminishing the evaporation. Likewise, the viral particleus propensity to adsorb to

a surface strongly depends on the nature of the latter: in general, one would expect the tendency

of the viral particles to adsorb to be more pronounced in the case of hydrophobic, as opposed to

hydrophilic, surfaces. Furthermore, whether an adhered (deposited, adsorbed, or in between) viral

particle remains stuck to the surface and, if so, whether it retains its infectivity should depend on

the properties of the host surface as well.

       90.     With respect to the retention of the viral particles on the surface, numerous

additional factors (i.e., those besides the type of the host object) may have a substantial effect: how

smooth and clean the surface is, temperature, relative humidity, and airflow (e.g., ventilation).

       91.     The bond between viral particles and physical objects persists until broken through

intervening forces.

       92.     If left undisturbed, the virus-surface bond will persist. Whether adsorbed or simply

physically deposited (and in various intermediate scenarios), viral particles will remain on the

surface indefinitely if left undisturbed. Some studies suggest that SARS-CoV-2 can be detected on

certain surfaces many weeks after infected persons have departed, with the SARS-CoV-2 virus

remaining viable for as long as seven days on a range of common surfaces, including plastic,

stainless steel, glass, and wood; other researchers have found viable SARS-CoV-2 samples on

glass, stainless steel, and paper currency for up to approximately a month under indoor conditions.




                                                  25
        Case 4:20-cv-00581-BCW Document 41 Filed 03/11/21 Page 25 of 57
       93.     Physical objects that have been altered through the formation of a bond with viral

particles are dangerous. Humans can become infected by touching, or otherwise coming in contact

with, an object to which viral particles have attached for as long as the virus remains infective. In

fact, this is one of the three recognized main mechanisms of spreading COVID-19; the other two

are a direct transmission from an infected person to people in close proximity via large respiratory

droplets (sperson-to-person transmissiont; if inhaled, such large droplets deposit primarily in the

upper airways of the head and neck) and also an indirect transmission via small aerosol particles

traveling over long distances (sairborne transmissiont; if inhaled, such small droplets deposit

primarily in the lower respiratory tract). When a person touches a surface containing an infectious

virus and then his/her mouth, eyes, or nose, the person may become infected.

       94.     Airborne transmission can be exacerbated through HVAC systems that are

defective and rendered unreasonably dangerous through the absorption and then redistribution of

SARS-CoV-2 viral particles across entire buildings, with studies finding wide dispersion of the

SARS-CoV-2 virus and confirmed presence on ceiling vent openings, vent exhaust filters,

ductwork and other surfaces more than 50 meters from the original human source.

       95.     By bonding with, and becoming part of, the property that it comes in contact with,

the SARS-CoV-2 virus adversely alters the physical object, as well as the building in which that

object is located. Both the object and the building are transformed from safe for occupancy and

commercial activity to property that is uninhabitable, unfit for its intended purpose, dangerous and,

indeed, potentially deadly. In short, the property is physically damaged. And even the owners of

personal property or buildings that are potentially infected by SARS-CoV-2 or under threat of

infection from SARS-CoV-2 if used or occupied during a pandemic (such as the COVID-19

pandemic) have effectively incurred a loss to property, because - simply put - the personal property


                                                 26
        Case 4:20-cv-00581-BCW Document 41 Filed 03/11/21 Page 26 of 57
or buildings are no longer safe, habitable or fit for their intended purpose until the pandemic

conditions have been controlled and ultimately eliminated.

                            Plaintiffsb FM Global Advantage Policy

       96.     FM Global provided coverage to Plaintiffs on the same standard FM Global

Advantage policy form for the term July 1, 2019 to July 1, 2020. FM Global agreed to a smaximum

limit of liability in an occurrence, including any insured TIME ELEMENT losst of sUSD

278,126,000t (Rockhurst) and sUSD 314,116,000t (Maryville). A true and correct copy of the

Rockhurst policy is attached hereto as Exhibit A. A true and correct copy of the Maryville policy

is attached hereto as Exhibit B. The Rockhurst policy and Maryville policy are sometimes

collectively referred to in this Complaint as the Policy.

       97.     FM Global drafted the Policy.

       98.     The Policy identifies Plaintiffsu main campuses on the Schedule of Locations,

among other insured locations covered by the Policy.

       99.     The Policy is an sall riskst insurance policy, which provides coverage to Plaintiffs

for sALL RISKS OF PHYSICAL LOSS OR DAMAGE, except as . . . excluded . . . .t Thus, all

risks not otherwise excluded are covered causes of loss.

       100.    The Policy contains two independent triggers of coverage. The Policy insures

against sphysical losst of property and, separately, against sdamaget to property.

       101.    As used in the Policy, the term sphysical losst is separate, distinct, and has an

independent meaning from the term sdamage.t

       102.    The Policy does not define the term sphysical.t

       103.    The Policy does not define the term sphysical loss.t

       104.    The Policy does not define the term sdamage.t


                                                 27
        Case 4:20-cv-00581-BCW Document 41 Filed 03/11/21 Page 27 of 57
        105.    The Policy does not define the phrase sphysical loss or damage.t

        106.    When undefined, the phrase sphysical loss or damaget is susceptible to more than

one reasonable interpretation. As such, it must be interpreted against the drafter and in favor of

coverage consistent with the sAll Riskst nature of the Policy.

        107.    FM Global is on record in other non-COVID-19 litigation asserting that the

undefined phrase sphysical loss or damaget in all-risk policies is susceptible of more than one

reasonable interpretation, is therefore ambiguous and must be construed against the policy drafter.

In that same case, FM Global asserted that numerous courts have concluded that sloss of

functionality or reliability . . . constitutes physical loss or damaget under all-risk policies.

        108.    The Policy was in effect in March 2020, which is when Plaintiffsu losses and

damage caused by the presence of the Coronavirus, COVID-19 and the ongoing pandemic first

began (i.e., on or about mid-March, 2020). Such losses and damage are ongoing.

        109.    By its terms, the expiration of the Policy period does not limit the Period of Liability

under the Policyus various coverage parts. The Policyus Period of Liability under various coverage

parts triggered by Plaintiffsu claims has not ended or reached the applicable Time Limit.

        110.    Plaintiffs paid all premiums required by the Policy. For this Policy, Plaintiffs paid

an annual policy premium of $131,790 (Rockhurst) and $194,825 (Maryville).

        111.    Plaintiffs are Named Insureds under the Policy.

        112.    FM Global is the effective and liable insurer of the Policy and policies meeting the

class definitions.

                         The Policybs `All Risksa Coverage Is Triggered

        113.    Because Plaintiffsu Coronavirus / COVID-19 and ongoing pandemic related losses

and damage directly resulted from physical loss or damage to property insured under the Policy,


                                                  28
        Case 4:20-cv-00581-BCW Document 41 Filed 03/11/21 Page 28 of 57
and no exclusion applies, Plaintiffsu losses and damage are covered under the Policyus sAll Riskst

coverage. Plaintiff has complied with all provisions of the Policy or such compliance has been

waived or excused.

       114.    The sAll Riskst coverage that FM Global sold to Plaintiffs scovers property, as

described in this Policy, against sALL RISKS OF PHYSICAL LOSS OR DAMAGE, except as

hereinafter excluded, while located as described in this Policy.t Business interruption losses are

covered by the Policyus Time Element coverage, which sinsures TIME ELEMENT LOSS, as

provided in the TIME ELEMENT COVERAGES, directly resulting from physical loss or damage

of the type insured.t

       115.    The meaning of the phrase sphysical loss or damage of the type insuredt is

informed by, among other things, the specifically enumerated set of coverages and related

provisions under a Sub-Section of the Policy called sOTHER ADDITIONAL COVERAGESt

under the Policyus sPROPERTY DAMAGEt Section and another specifically enumerated set of

coverages and related provisions under a Sub-section of the Policy called sADDITIONAL TIME

ELEMENT COVERAGE EXTENSIONSt under the Policyus sTIME ELEMENTt Section.

       116.    With respect to the sADDITIONAL COVERAGESt provided under the

sPROPERTY DAMAGEt section, the Policy describes these Additional Coverage as sAdditional

Coverages for insured physical loss or damage.t (emphasis added). In other words, each of the

Additional Coverages under this property policy provides coverage for losses or costs for sinsured

physical loss or damaget to property.

       117.    One of the Policyus sADDITIONAL COVERAGESt for sPROPERTY

DAMAGEt is sCOMMUNICABLE DISEASE RESPONSE COVERAGEt which concerns costs

for sthe actual not suspected presence of communicable disease.t In other words, the Policy


                                               29
        Case 4:20-cv-00581-BCW Document 41 Filed 03/11/21 Page 29 of 57
equates the presences of a scommunicable diseaset at property with physical loss or damage of

the type insured under the Policy. As this coverage part makes plain that scommunicable diseaset

at a location constitutes a physical loss or damage to property under the Policy, as all coverage

parts under the Policy provide coverage for losses and/or costs that flow from sphysical loss or

damage to property,t scommunicable diseaset is a covered cause of loss for all of the coverages

afforded under the sall riskst property Policy.

          118.   Similarly, with respect to the coverage provided by the sADDITIONAL TIME

ELEMENT COVERAGE EXTENSIONSt under the Policy, the Policy describes all of its sTIME

ELEMENTt coverages as being for losses insured sas provided in the TIME ELEMENT

COVERAGES, directly resulting from physical loss or damage of the type insured . . . to property

described elsewhere in this Policy . . . .t (emphasis added). In other words, each of the Time

Element coverages under this property policy provides coverage for certain losses and/or costs

resulting from sinsured physical loss or damaget to property.

          119.   One of the Policyus sADDITIONAL TIME ELEMENT COVERAGE

EXTENSIONt is sINTERRUPTION BY COMMUNICABLE DISEASEt which covers lost

earnings or lost profits and extra expenses resulting from sthe actual not suspected presence of

communicable diseaset at an insured location. In other words, the Policy, again, equates the

presence of a scommunicable diseaset with physical loss or damage of the type insured under the

Policy.

          120.   The Policy which has an exclusion for scontaminationt and scostt sduet to

scontaminationt     defines   scommunicable       diseaset   differently   from   scontamination.t

sCommunicable diseaset is a sdisease which is . . . transmissible from human to human by direct

or indirect contact with an affected individual or the individualus discharges . . . .t By contrast,


                                                  30
          Case 4:20-cv-00581-BCW Document 41 Filed 03/11/21 Page 30 of 57
scontaminationt is sany condition of property due to the actual or suspected presence of any

foreign substance, impurity, pollutant, hazardous material, poison, toxin, pathogen or pathogenic

organism, bacteria, virus, disease causing or illness causing agent, fungus, mold or mildew.t

       121.    The Policy does not include in the definition of scontaminationt sany condition of

property due to the actual or suspected presence of . . . communicable diseaset (which includes

sdisease . . . transmissible from . . . [an] individualus dischargest) but instead not only separately

defines scommunicable diseaset differently from scontamination,t it also expressly equates the

presence of scommunicable diseaset with sphysical loss or damaget to property expressly of the

type insured under the Policy. Or, in other words, the scontaminationt exclusion does not reach

scommunicable diseaset because the Policy otherwise covers losses resulting from the covered

cause of loss of scommunicable disease.t

       122.    The Policy provides several different types of coverages resulting from the covered

cause of loss of scommunicable diseaset in addition that are applicable to Plaintiffsu past, current

and future COVID-19-related losses. These coverages are set forth in Policyus section titled

PROPERTY DAMAGE and its sub-section titled ADDITIONAL COVERAGES, and section

titled TIME ELEMENT and its sub-sections titled TIME ELEMENT COVERAGES and TIME

ELEMENT COVERAGE EXTENSIONS, all of which are incorporated herein by reference.

Plaintiffs are entitled to recover up to the Policyus limits of liability. FM Global has not

acknowledged coverage or paid Plaintiffs for any of their covered losses or damage.

       123.    More specifically, and as particularly relevant here (although without limitation),

Plaintiffs identify the following coverages triggered by Plaintiffsu claim for COVID-19-related

losses and damage. Plaintiffs expect that when the identification and quantification of all of its

losses and damage (which remain ongoing) are fully known, additional coverages under the Policy


                                                 31
        Case 4:20-cv-00581-BCW Document 41 Filed 03/11/21 Page 31 of 57
may be applicable. The following is not a comprehensive discussion of all potentially applicable

policy coverages, terms, and conditions, which are fully set forth in the Policy.

Loss or Damage to Property and Direct Time Element Losses

       124.    The Policy provides coverage for physical loss or damage to Real Property and/or

Personal Property (as defined in the Policy), unless such property is excluded or results from an

excluded cause of loss. This coverage extends to Plaintiffsu physical loss or damage to covered

property caused by the presence of the Coronavirus / COVID-19 communicable disease at

Plaintiffsu insured locations and/or within 1,000 feet thereof.

       125.    Plaintiffs have incurred substantial covered losses as a consequence of loss or

damage to their property as a result of direct exposure of (and actual adverse physical alteration

of) its own covered Real Property and Personal Property. This actual adverse physical alteration

of their property as a result of the Coronavirus adhering to the property and resulting adverse

alteration of the property, requiring either remediation or disposal and replacement.

       126.    This coverage also extends to physical loss to covered property as a result of the

threat of the Coronavirus / COVID-19 becoming present at Plaintiffsu locations and the resulting

danger posed by such locations becoming a disease vector for COVID-19. Such threat has caused

covered loss at Plaintiffsu locations.

       127.    The Policy also covers Plaintiffsu sTime Elementt losses as a result of the

Coronavirus / COVID-19 communicable disease as provided under multiple Time Element

coverages set forth under the Policy. The loss insured by the TIME ELEMENT coverage also

includes the sexpenses reasonably and necessarily incurred by the Insured to reduce the loss

otherwise payable under this section of this Policy.t




                                                 32
        Case 4:20-cv-00581-BCW Document 41 Filed 03/11/21 Page 32 of 57
       128.    Under the Policyus Time Element coverages, the Policy permits Plaintiffs to elect

to make a claim based on either: sa) GROSS EARNINGS and EXTENDED PERIOD OF

LIABILITY; or b) GROSS PROFIT[.]t The Policyus Time Element coverages also separately

provide for TUITION FEES as a measurement of loss.

       129.    Plaintiffs are entitled to recover their covered losses with respect to physical loss

or damage to their property caused by the Coronavirus / COVID-19 communicable disease, and

resulting Time Element losses, up to the limits provided in the Policy.

       130.    FM Global has not acknowledged coverage or agreed to pay Plaintiffs for any of

their covered Property Damage or Time Element losses.

Losses Due to Orders of Civil Authority

       131.    The Policy provides coverage for losses resulting from the temporary closure or

suspension or limitation of access to Plaintiffsu insured locations as a result of orders of civil or

military authority resulting from physical loss or damage caused by the Coronavirus / COVID-19

communicable disease at or within 5 miles of Plaintiffsu insured locations.

       132.    The applicable language of the Policy describing this coverage includes the

following:

               A.      CIVIL OR MILITARY AUTHORITY

               This Policy covers the Actual Loss Sustained and EXTRA
               EXPENSE incurred by the Insured during the PERIOD OF
               LIABILITY if an order of civil or military authority limits, restricts
               or prohibits partial or total access to an insured location provided
               such order is the direct result of physical damage of the type insured
               at the insured location or within five statute miles/eight kilometres
               of it.

               This Extension does not apply to LEASEHOLD INTEREST.

               The PERIOD OF LIABILITY for this TIME ELEMENT
               COVERAGE EXTENSION will be:

                                                 33
        Case 4:20-cv-00581-BCW Document 41 Filed 03/11/21 Page 33 of 57
               The period of time:

               1)      starting at the time of such physical damage; and

               2)      ending not later than the number of consecutive days shown
                       in the LIMITS OF LIABILITY clause in the
                       DECLARATIONS section,

               this period of time is part of and not in addition to any PERIOD OF
               LIABILITY applying to any coverage provided in the TIME
               ELEMENT section.

       133.    The Policy provides for 30 consecutive days of coverage for losses due to each

Order of Civil or Military Authority under the circumstances of Plaintiffsu losses.

       134.    The coverage applies separately with respect to each particular Order of Civil or

Military Authority and as to each insured location.

       135.    Plaintiffs are entitled to recover separately for each Order of Civil or Military

Authority limiting, restricting or prohibiting partial or total access to each particular covered

location.

       136.    Plaintiffs have incurred substantial covered losses due to Orders of Civil or Military

Authority that were entered as a consequence of damage to property of Plaintiffs and/or to property

belonging to third parties. Such damage to property was of the type covered under the Policy

including, without limitation, the presence of communicable disease (i.e., COVID-19) at or within

five statute miles/eight kilometers of Plaintiffsu covered locations.

       137.    Plaintiffs are entitled to recover their covered Civil or Military Authority losses, up

to the limits provided in the Policy.

       138.    FM Global has not acknowledged coverage or agreed to pay Plaintiffs for any of

their covered Civil or Military Authority losses.




                                                 34
        Case 4:20-cv-00581-BCW Document 41 Filed 03/11/21 Page 34 of 57
Losses Due to Impairment of Ingress or Egress

       139.    The Policy provides coverage for time-element losses due to partial or total physical

prevention of ingress to or egress from Plaintiffsu insured locations. Due to, among other things,

restrictions on travel or movement occasioned by physical damage caused by the presence of the

Coronavirus / COVID-19 communicable disease, Plaintiffs have incurred recoverable time

element losses due to impairment of ingress or egress and resulting interruption of their business.

       140.    The applicable language of the Policy describing this coverage includes the

following:

                C. INGRESS/EGRESS

                This Policy covers the Actual Loss Sustained and EXTRA
                EXPENSE incurred by the Insured during the PERIOD OF
                LIABILITY due to the necessary interruption of the Insuredus
                business due to partial or total physical prevention of ingress to or
                egress from an insured location, whether or not the premises or
                property of the Insured is damaged, provided that such prevention is
                a direct result of physical damage of the type insured to property of
                the type insured.

               INGRESS/EGRESS Exclusions: As respects INGRESS/EGRESS,
               the following additional exclusions apply:

               This Policy does not insure loss resulting from:

               1)     lack of incoming or outgoing service consisting of electric,
                      fuel, gas, water, steam, refrigerant, sewerage and voice, data
                      or video.

               2)     picketing or other action by strikers except for physical
                      damage not excluded by this Policy.

               3)     physical loss or damage caused by or resulting from
                      terrorism, regardless of any other cause or event, whether
                      or not insured under this Policy, contributing concurrently or
                      in any other sequence to the loss.

               The PERIOD OF LIABILITY for this TIME ELEMENT
               COVERAGE EXTENSION will be:


                                                35
        Case 4:20-cv-00581-BCW Document 41 Filed 03/11/21 Page 35 of 57
               The period of time:

               1)     starting at the time of such physical damage; and

               2)     ending not later than the number of consecutive days shown
                      in the LIMITS OF LIABILITY clause in the
                      DECLARATIONS section,

               this period of time is part of and not in addition to any PERIOD OF
               LIABILITY applying to any coverage provided in the TIME
               ELEMENT section.

       141.    Plaintiffs have incurred substantial covered losses due to spartial or totalt Loss of

Ingress / Egress as a consequence of the Coronavirus / COVID-19 communicable disease.

       142.    Plaintiffs are entitled to recover their covered Ingress/Egress losses, up to the limits

provided in the Policy.

       143.    FM Global has not acknowledged coverage or agreed to pay Plaintiffs for any of

their covered Ingress/Egress losses.

Communicable Disease Response

       144.    As an additional coverage, the Policy provides coverage for response costs incurred

as a result of the presence of communicable disease such as COVID-19.

       145.    The applicable language of the Policy describing this coverage includes the

following:

               G.         COMMUNICABLE DISEASE RESPONSE

               If a location owned, leased or rented by the Insured has the actual
               not suspected presence of communicable disease and access to
               such location is limited, restricted or prohibited by:

               1)     an order of an authorized governmental agency regulating
                      the actual not suspected presence of communicable disease;
                      or

               2)     a decision of an Officer of the Insured as a result of the actual
                      not suspected presence of communicable disease,


                                                 36
        Case 4:20-cv-00581-BCW Document 41 Filed 03/11/21 Page 36 of 57
               this Policy covers the reasonable and necessary costs incurred by the Insured at
               such location with the actual not suspected presence of communicable disease
               for the:

               1)      cleanup, removal and disposal of the actual not suspected
                       presence of communicable diseases from insured property;
                       and

               2)      actual costs of fees payable to public relations services or
                       actual costs of using the Insuredus employees for reputation
                       management resulting from the actual not suspected
                       presence of communicable diseases on insured property.

               This Additional Coverage will apply when access to such location
               is limited, restricted or prohibited in excess of 48 hours.

               This Additional Coverage does not cover any costs incurred due to
               any law or ordinance with which the Insured was legally obligated
               to comply prior to the actual not suspected presence of
               communicable disease.

               COMMUNICABLE DISEASE RESPONSE Exclusions: As
               respects COMMUNICABLE DISEASE RESPONSE, the following
               additional exclusion applies:

               This Policy excludes loss or damage directly or indirectly caused by
               or resulting from the following regardless of any other cause or
               event, whether or not insured under this Policy, contributing
               concurrently or in any other sequence to the loss:

               1)      terrorism.

       146.    COVID-19 qualifies as a sCommunicable Diseaset under the Policy.

       147.    Plaintiffsu insured locations have had the actual presence of the COVID-19

communicable disease, which resulted in access to such locations being limited, restricted or

prohibited in excess of 48 hours pursuant to an order and/or decision as required for this additional

coverage.

       148.    As a result, Plaintiffs have incurred costs for the cleanup, removal and/or disposal

of the COVID-19 communicable disease from their insured property.


                                                 37
        Case 4:20-cv-00581-BCW Document 41 Filed 03/11/21 Page 37 of 57
       149.   These costs are covered under the Policy, up to the limits provided in the Policy.

       150.   FM Global has not acknowledged coverage or agreed to pay Plaintiffs for any of

their covered Communicable Disease Response costs.

Interruption by Communicable Disease

       151.   As an additional coverage, the Policy provides coverage for interruption/time-

element losses incurred as a result of the actual presence of the COVID-19 communicable disease.

       152.   The applicable language of the Policy describing this coverage includes the

following:

              E.      INTERRUPTION BY COMMUNICABLE DISEASE

              If a location owned, leased or rented by the Insured has the actual
              not suspected presence of communicable disease and access to
              such location is limited, restricted or prohibited by:

              1)      an order of an authorized governmental agency regulating
                      the actual not suspected presence of communicable
                      disease; or

              2)      a decision of an Officer of the Insured as a result of the
                      actual not suspected presence of communicable disease,

              this Policy covers the Actual Loss Sustained and EXTRA
              EXPENSE incurred by the Insured during the PERIOD OF
              LIABILITY at such location with the actual not suspected presence
              of communicable disease.

              This Extension will apply when access to such location is limited,
              restricted, or prohibited in excess of 48 hours.

              INTERRUPTION BY COMMUNICABLE DISEASE Exclusions:
              As respects INTERRUPTION BY COMMUNICABLE DISEASE,
              the following additional exclusions apply:

              This Policy does not insure loss resulting from:

              1)      the enforcement of any law or ordinance with which the
                      Insured was legally obligated to comply prior to the time of
                      the actual spread of communicable disease.


                                               38
       Case 4:20-cv-00581-BCW Document 41 Filed 03/11/21 Page 38 of 57
               2)      loss or damage caused by or resulting from terrorism,
                       regardless of any other cause or event, whether or not
                       insured under this Policy, contributing concurrently or in any
                       sequence of loss.

               The PERIOD OF LIABILITY for this TIME ELEMENT
               COVERAGE EXTENSION will be:

               The period of time:

               1)      starting at the time of the order of the authorized
                       governmental agency or the Officer of the Insured; and

               2)      ending not later than the number of consecutive days shown
                       in the LIMITS OF LIABILITY clause in the
                       DECLARATIONS section,

               this period of time is part of and not in addition to any PERIOD OF
               LIABILITY applying to any coverage provided in the TIME
               ELEMENT section.

       153.    COVID-19 qualifies as a sCommunicable Diseaset under the Policy.

       154.    Plaintiffsu insured locations have had the actual presence of the COVID-19

communicable disease, which resulted in access to such locations being limited, restricted or

prohibited in excess of 48 hours pursuant to an order and/or decision as required for this coverage.

       155.    As a result, these locations have incurred interruption/time-element losses.

       156.    These interruption/time-element losses are covered under the Policy, up to the

limits provided in the Policy.

       157.    FM Global has not acknowledged coverage or agreed to pay Plaintiffs for any of

their interruption/time-element losses covered by Interruption by Communicable Disease.

Expediting Costs and Extra Expense

       158.    The Policy provides coverage for Expediting Costs and Extra Expenses incurred by

Plaintiffs to minimize covered losses.




                                                39
        Case 4:20-cv-00581-BCW Document 41 Filed 03/11/21 Page 39 of 57
       159.    The applicable policy language describing this coverage includes the following

language applicable to Expediting Costs incurred to expedite the repair or replacement of

physically damaged property:

               M.      EXPEDITING COSTS

               This Policy covers the reasonable and necessary costs incurred:

               1)      for the temporary repair of insured physical damage
                       to insured property;

               2)      for the temporary replacement of insured
                       equipment suffering insured physical damage; and

               3)      to expedite the permanent repair or replacement of
                       such damaged property.

               This Additional Coverage does not cover costs recoverable
               elsewhere in this Policy, including the cost of permanent repair or
               replacement of damaged property.

       160.    The applicable Policy language describing this coverage includes the following

language applicable to Extra Expense incurred to temporarily continue business as nearly normal

as practicable and other related expenses:


               D.      EXTRA EXPENSE

               Measurement of Loss:

               The recoverable EXTRA EXPENSE loss will be the reasonable
               and necessary extra costs incurred by the Insured of the
               following during the PERIOD OF LIABILITY:

               1)     extra expenses to temporarily continue as nearly normal as
                      practicable the conduct of the Insuredus business;

               2)     extra costs of temporarily using property or facilities of the
                      Insured or others; and

               3)     costs to purchase finished goods from third parties to fulfill
                      orders when such orders cannot be met due to physical loss


                                                40
        Case 4:20-cv-00581-BCW Document 41 Filed 03/11/21 Page 40 of 57
                      or damage to the Insuredus finished goods, less payment
                      received for the sale of such finished goods.

               less any value remaining at the end of the PERIOD OF LIABILITY
               for property obtained in connection with the above.

               If the Insured makes claim in accordance with the terms and
               conditions of the INSURED OPTION clause, the PERIOD OF
               LIABILITY for EXTRA EXPENSE coverage will be the PERIOD
               OF LIABILITY applicable to the Time Element coverage option
               selected.

               EXTRA EXPENSE Exclusions: As respects EXTRA EXPENSE, the
               following applies:

               1)     TIME ELEMENT EXCLUSIONS C does not apply to item
                      3 above.
               2)     The following additional exclusions apply:

                      This Policy does not insure:

                      a)      any loss of income.

                      b)      costs that usually would have been incurred in
                              conducting the business during the same period had
                              no physical loss or damage happened.

                      c)      costs of permanent repair or replacement of property
                              that has been damaged or destroyed. However, this
                              exclusion does not apply to item 3 above.

                      d)      any expense recoverable elsewhere in this Policy.

       161.    Plaintiffs incurred substantial covered Expediting Costs and Extra Expenses in

order to minimize covered losses relating to the Coronavirus / COVID-19 communicable disease

       162.    Plaintiffs are entitled to recover their covered Expediting Costs and Extra Expenses

incurred to minimize covered losses, up to the limits provided in the Policy.

       163.    FM Global has not acknowledged coverage or agreed to pay Plaintiffs for any of

their covered Expediting Costs and Extra Expenses.




                                                41
        Case 4:20-cv-00581-BCW Document 41 Filed 03/11/21 Page 41 of 57
Protection and Preservation of Property

       164.    The Policy provides coverage for Protection and Preservation of Property.

       165.    Specifically, the Policy covers sreasonable and necessary costs incurred for actions

to temporarily protect or preserve insured property; provided such actions are necessary due to

actual, or to prevent immediately impending, insured physical loss or damage to such insured

property.t

       166.    The Coronavirus / COVID-19 has caused and continues to cause actual physical

loss and damage to insured property. In addition, the Coronavirus / COVID-19 has threatened and

continues to threaten to cause physical loss or damage to such property.

       167.    This actual and threatened physical loss and damage to insured property has

prompted Plaintiffs to take actions to temporarily protect or preserve their property, thereby

triggering the Policyus Protection and Preservation of Property coverage.

       168.    Plaintiffs are entitled to recover their covered costs to protect and preserve their

property, up to the limits provided in the Policy.

       169.    FM Global has not acknowledged coverage or agreed to pay Plaintiffs for any of

their covered costs associated with the Policyus Protection and Preservation of Property coverage.

Claims Preparation Costs

       170.    The Policy provides up to $25,000 plus 50% of the amount above $25,000 incurred

by Plaintiffs to investigate, calculate and document their loss for purposes of submission of their

claim to FM Global.

       171.    The applicable policy language describing this Claims Preparation Costs coverage

includes the following language:




                                                 42
        Case 4:20-cv-00581-BCW Document 41 Filed 03/11/21 Page 42 of 57
               E.       CLAIMS PREPARATION COSTS

               This Policy covers the actual costs incurred by the Insured:

               1)      of reasonable fees payable to the Insuredus: accountants,
                       architects, auditors, engineers, or other professionals; and

               2)      the cost of using the Insuredus employees,

               for producing and certifying any particulars or details contained in
               the Insuredus books or documents, or such other proofs, information
               or evidence required by the Company resulting from insured loss
               payable under this Policy for which the Company has accepted
               liability.

               This Additional Coverage will not cover the fees and costs of:

                1)      attorneys, public adjusters, and loss appraisers, all
                including any of their subsidiary, related or associated entities
                either partially or wholly owned by them or retained by them for
                the purpose of assisting them,

                2)     loss consultants who provide consultation on coverage or
                negotiate claims.

               This Additional Coverage is subject to the deductible that applies to
               the loss.

       172.    Plaintiffs have incurred substantial covered Claims Preparation Costs.

       173.    Plaintiffs are entitled to recover their covered Claims Preparation Costs, up to the

limits provided in the Policy.

       174.    FM Global has not acknowledged coverage or agreed to pay Plaintiffs for any of

their covered Claims Preparation Costs.

Other Available Coverages

       175.    The foregoing is not intended to be an exhaustive list of the various coverages

available to Plaintiffs under the Policy.




                                                43
        Case 4:20-cv-00581-BCW Document 41 Filed 03/11/21 Page 43 of 57
No Exclusion Impacts Coverage

       176.   No exclusion in the Policy applies to preclude or limit coverage for Plaintiffsu

claims for physical loss and damage attributable to the Coronavirus / COVID-19 at or away from

Plaintiffsu insured locations, the physical loss and damage to property at Plaintiffsu insured

locations, and/or the business interruption losses that have and will continue to result from the

physical loss and damage to property. To the extent FM Global contends any exclusions apply,

such exclusions are unenforceable.

The FContamination ExclusionG Does Not Apply to PlaintiffsH Claim

       177.   The Policy contains a so-called sContamination Exclusiont that provides as

follows:

       D.     This Policy excludes the following unless directly resulting from other physical
              damage not excluded by this Policy:

               1)     contamination, and any cost due to contamination including the inability
                      to use or occupy property or any cost of making property safe or suitable for
                      use or occupancy. If contamination due only to the actual not suspected
                      presence of contaminant(s) directly results from other physical damage not
                      excluded by this Policy, then only physical damage caused by such
                      contamination may be insured.

              This exclusion D1 does not apply to radioactive contamination which is excluded
              elsewhere in this Policy.

The Policy in turn defines scontaminantt as sanything that causes scontaminationt and defines

scontaminationt as:

       any condition of property due to the actual or suspected presence of
       any foreign substance, impurity, pollutant, hazardous material, poison,
       toxin, pathogen or pathogenic organism, bacteria, virus, disease
       causing or illness causing agent, fungus, mold or mildew.

       178.   As noted above, the Contamination Exclusion does not apply to scommunicable

diseaset or reach Plaintiffsu COVID-19-related losses for numerous reasons. In addition to those


                                               44
       Case 4:20-cv-00581-BCW Document 41 Filed 03/11/21 Page 44 of 57
previously outlined, the Contamination Exclusion does not apply for each of the following

additional reasons, among others:

        a.    Inapplicable to the presence of virus brought on to the premises by persons
              with COVID-19: The Contamination Exclusion contains an important exception
              providing that coverage is available if sthe actual not suspected presence of
              contaminant(s) directly results from other physical damage not excluded by this
              Policy.t Persons who contract the Communicable Disease of COVID-19 did so as
              a consequence of being exposed to others and to property that was adversely
              impacted by the SARS-CoV-2 virus; and, as noted, the Policy does not exclude
              coverage for physical damage resulting from Communicable Disease. Accordingly,
              to the extent loss results from infected persons bringing the SARS-CoV-2 virus
              onto Plaintiffsu insured locations, any resulting impact to Plaintiffsu property results
              from sother physical damage not excluded by this Policyt and therefore is not
              subject to the Contamination Exclusion.

        b.    Inapplicable to loss or damage to property caused by the `threata of virus
              becoming present at a location: The exclusion applies only to scontamination,t
              which is limited to the sactual or suspected presencet of specified substances at a
              location. By its express terms, the Contamination Exclusion does not apply to losses
              caused by closures or other measures responding to sthreatenedt presence of virus.

        c.    sContaminationa Exclusions apply to traditional pollution, not to natural
              catastrophes such as disease outbreaks: To the extent the SARS-CoV-2 virus is
              actually present or suspected of being present at pertinent locations, its presence
              would be the result of a natural process, as opposed to an act of pollution or
              contamination. So-called scontaminationt exclusions, such as the form of
              Contamination Exclusion in the Policy, apply only to situations that reasonable
              policyholders would understand to constitute polluting activities, as opposed to
              natural catastrophes such as the ongoing COVID-19 pandemic.

        d.    The narrow language of the so-called Contamination Exclusion stands in stark
              contrast with broader exclusions within the Policy for other excluded property
              damage (for example, with respect to the exclusion for sloss or damage directly or
              indirectly caused by or resulting from [nuclear contamination] . . . contributing
              concurrently or in any other sequence to the loss) as well as standard-form broader
              svirus exclusionst that are found in many other, less generous policy forms issued
              throughout the insurance industry. Indeed, as a means of collecting higher premiums
              from and attracting desired customers such as Plaintiffs, FM Global eschewed many
              other broader standard-form virus exclusions that have been widely available since
              2006, when the Insurance Services Office published and circulated an explicit virus
              exclusion (the sISO Virus Exclusiont) stating sWe will not pay for loss or damage
              caused by or resulting from any virus, bacterium or other microorganism that
              induces or is capable of inducing physical distress, illness or diseaset and
              specifically stating that this exclusion applies to sall coveraget under the policy.

                                                45
       Case 4:20-cv-00581-BCW Document 41 Filed 03/11/21 Page 45 of 57
               Rather than using an explicit and broad virus exclusion, FM Global instead opted
               for an exclusion that barred only virus-related damage that could fairly be described
               as resulting from an act of scontaminationt or spollutiont; and even then, FM
               Global further limited the scope of the Contamination Exclusion by also permitting
               coverage if the scontaminationt is not actually at an insured location or suspected
               to be at an insured location, or if the contamination itself resulted from a covered
               instance of loss or damage to property.

        e.     The Contamination Exclusion excludes only scontamination, and any cost resulting
               from contamination,t (emphasis added), but makes no mention of slossest and does
               not purport to exclude sloss or damage to propertyt resulting from Contamination.
               Thus, the Contamination Exclusion is expressly directed solely at any costs
               incurred to remove the contamination from covered property, but not to
               consequential economic losses such as, e.g., time-element losses or extra expenses.

        f.     The Contamination Exclusion is directed solely at sconditions of propertyt and thus
               does not address, e.g., time-element losses due to civil authority orders or
               impairment of ingress or egress occasioned by covered Communicable Disease.

       179.    In short, the Policy reflects FM Globalus deliberate decision to exclude only virus

contamination resulting from acts of pollution (such as inadvertent or deliberate releases of waste

streams from a lab, water-treatment plants, or other facilities). The Contamination Exclusion is

inapplicable to any of the COVID-19-related losses that Plaintiffs incurred.

The PolicyHs Communicable Disease Sublimit Does Not Cap PlaintiffsH Recovery

       180.    The Policy affords coverage to Plaintiffs for the actual presence of communicable

disease at Plaintiffsu insured locations. This coverage is found under two sections of the Policy

titled sCommunicable Disease Responset and sInterruption by Communicable Diseaset (together,

the sOn-Site Sublimited Communicable Disease Coveragest).

       181.    The Communicable Disease Response provision expressly provides that it is an

sAdditional Coverage.t

       182.    The Interruption by Communicable Disease provision expressly provides that it is

a coverage sExtension.t



                                                46
        Case 4:20-cv-00581-BCW Document 41 Filed 03/11/21 Page 46 of 57
          183.   The On-Site Communicable Disease Coverages were added to the Policy as

senhancementst to what the base policy form already covered as communicable disease.

          184.   Communicable Disease is a risk of physical loss or damage not excluded under the

Policy.

          185.   The Policy contains no provision or wording that designates the On-Site

Communicable Disease Coverages as the exclusive coverages applicable to physical loss or

damage caused by communicable disease.

          186.   The On-Site Communicable Disease Coverages do not operate to limit any other

coverage under the Policy that may also apply to loss or damage resulting from or caused by

communicable disease, including physical loss or damage resulting from or caused by

communicable disease at or away from Plaintiffsu insured locations.

          187.   Likewise, any sublimit applicable to the On-Site Communicable Disease Coverages

does not apply to limit any other coverage under the Policy that may also apply to loss or damage

resulting from or caused by communicable disease, including physical loss or damage resulting

from or caused by communicable disease at or away from Plaintiffsu insured locations.

          188.   Rather, coverage for covered physical loss and damage, and/or resulting business

interruption loss, from or caused by communicable disease at or away from Plaintiffsu insured

locations, is subject to the Policy limits associated with the coverage or coverages implicated.

                               CLASS ACTION ALLEGATIONS

          189.   Pursuant to Federal Rules of Civil Procedure 23(a), 23(b)(1), 23(b)(2), 23(b)(3)

and/or 23(c)(4), Plaintiffs bring this action on behalf of themselves and all other similarly situated

institutions of higher education, and seek to represent the following classes:




                                                 47
          Case 4:20-cv-00581-BCW Document 41 Filed 03/11/21 Page 47 of 57
               a. Nationwide Declaratory Judgment Class. All institutions of higher education

                   that were covered as of March 2020 by the standard FM Global Advantage

                   policy form or any other substantially similar policy form (to be identified in

                   discovery).

               b. Nationwide Breach / Anticipatory Breach Class. All institutions of higher

                   education that were covered as of March 2020 by the standard FM Global

                   Advantage policy form or any other substantially similar policy form (to be

                   identified in discovery).

               c. College and University Risk Management Association (CURMA) Subclass.

                   All members of the College and University Risk Management Association

                   (CURMA) that were covered as of March 2020 by the standard FM Global

                   Advantage policy form or any other substantially similar policy form (to be

                   identified in discovery).

               d. Missouri Subclass. All institutions of higher education in Missouri that were

                   covered as of March 2020 by the standard FM Global Advantage policy form

                   or any other substantially similar policy form (to be identified in discovery).

       190.    The numerosity, commonality, typicality, adequacy, and superiority requirements

of a class action under Rule 23 are satisfied in this case.

       191.    Numerosity. The Coronavirus and the COVID-19 pandemic have similarly

impacted thousands of higher education institutions across the country and FM Global is a leading

nationwide insurer of such institutions under the same or substantially similar policy form.

Consequently, the Classes are comprised of hundreds and perhaps thousands of similarly situated

higher education institutions, and thus the numerosity standard is satisfied. Moreover, because


                                                  48
        Case 4:20-cv-00581-BCW Document 41 Filed 03/11/21 Page 48 of 57
class members are geographically dispersed, joinder of all class members in a single action is

impracticable. Class members may be informed of the pendency of this class action through direct

mail or other means based on FM Globalus records of its policyholders.

       192.   Commonality. There are questions of fact and law common to the Classes that

predominate over any questions affecting only individual members. The questions of law and fact

common to the Class arising from FM Globalus actions include, without limitation, the following

common and predominating questions:

              a. Can the actual presence of the SARS-CoV-2 virus or COVID-19 disease cause
                 physical loss or damage to property within the meaning of the policy at issue?

              b. Can the imminent threat posed by the presence of the SARS-CoV-2 virus or
                 COVID-19 disease cause physical loss or damage to property within the
                 meaning of the policy at issue?

              c. Does the threat of physical exposure of property to the SARS-CoV-2 virus or
                 COVID-19 disease render such property unreasonably dangerous and/or unfit
                 for its ordinary intended purpose, thereby constituting physical loss or damage
                 to property within the meaning of the policy at issue?

              d. Does the actual or suspected exposure of property to the SARS-CoV-2 virus or
                 COVID-19 disease constitute physical loss or damage to property within the
                 meaning of the policy at issue?

              e. Does the SARS-CoV-2 virus bond with, and become part of, the property that
                 it comes in contact with, thereby adversely altering the physical object, as well
                 as the building in which that object is located, by transforming the property
                 from safe for occupancy and commercial activity to property that is, in whole
                 or in part, uninhabitable, unfit for its intended purpose, dangerous, and, indeed,
                 potentially deadly?

              f. Does the sContaminationt exclusion in the policy at issue apply and preclude
                 coverage in whole or in part as to a claim for losses and damage attributable to
                 the SARS-CoV-2 virus and COVID-19 disease?

              g. Does the On-Site Communicable Disease Sublimit apply to limit recovery
                 available under other coverages triggered in the policy at issue?




                                               49
       Case 4:20-cv-00581-BCW Document 41 Filed 03/11/21 Page 49 of 57
                  h. Whether and under what circumstances each of the Property Damage and Time
                     Element coverages in the policy at issue is triggered by a claim for losses and
                     damage attributable to the SARS-CoV-2 virus and COVID-19 disease.

                  i. In addition to or as an alternative to other evidence, given the WHOus
                     declaration of a pandemic on March 11, 2020 and other available data and
                     evidence about the presence of the Coronavirus and its community
                     transmission, does a presumption exist that the COVID-19 disease and its
                     causative Coronavirus was present or imminently present everywhere as of that
                     time?

        193.      Predominance. The questions set forth above predominate over any questions

affecting only a particular individual, and a class action is superior with respect to considerations

of consistency, economy, efficiency, fairness, and equity to other available methods for the fair

and efficient adjudication of the claims asserted herein. Specifically, hundreds if not thousands of

institutions of higher education are similarly impacted by FM Globalus failure and refusal to

acknowledge coverage under the policies at issue for claims arising from the SARS-CoV-2 virus

and COVID-19 disease.

        194.      Typicality. Plaintiffus claims are typical of those of the Classes as Plaintiffs were

subject to the same or similar policy provisions and the losses and damage for all class members

arise from claims under the same legal theories based on a common factual predicate associated

with the SARS-CoV-2 virus and COVID-19 disease.

             195. Superiority. A class action is the appropriate method for the fair and efficient

adjudication of this controversy. FM Global has acted or refused to act on grounds generally

applicable to the Classes. The presentation of separate actions by individual Class members would

create a risk of inconsistent and varying adjudications, establish incompatible standards of conduct

for FM Global, and/or substantially impair or impede the ability of Class members to protect their

interests.



                                                   50
        Case 4:20-cv-00581-BCW Document 41 Filed 03/11/21 Page 50 of 57
          196. Adequacy. Plaintiffs are adequate representatives of the Classes because they are

a member of the Classes and their interests do not conflict with the interests of those they seek to

represent. The interests of the Class members will be fairly and adequately protected by Plaintiffs

and their counsel, who have extensive experience prosecuting complex class litigation.

          197. Declaratory Relief and certification under Rule 23(b)(2) of the Federal Rules

of Civil Procedure. On information and belief, FM Global has refused, or intends to refuse, to

acknowledge coverage on claims of similarly situated class members under the same or

substantially similar policies. Accordingly, final injunctive and/or declaratory relief mandating

that FM Global cover the common losses and damage attributable to the Coronavirus and COVID-

19 disease of Class members is appropriate respecting the class as a whole.

          198. Issue Class and Modification of Class Definitions and Creation of Subclasses.

Plaintiffs reserve the right to seek certification of one or more common issues pursuant to Rule

23(c)(4). In addition, as necessary and appropriate, Plaintiffs reserve the right to modify the

definitions of the class and/or create subclasses either by amendment to the complaint or by motion

for class certification based on discovery and further investigation.

                         COUNT I: DECLARATORY JUDGMENT
           (Individually and on behalf of Nationwide Declaratory Judgment Class,
                          CURMA Subclass and Missouri Subclass)

        199.    The preceding paragraphs are incorporated by reference as if fully alleged herein.

        200.    The Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, allows this Court to

declare the rights and other legal relations of the parties to this dispute.

        201.    The Policy constitutes a written contract under which FM Global agreed, in

consideration of the premium paid, to provide coverage to Plaintiffs for Property Damage and

Time Element losses.


                                                  51
        Case 4:20-cv-00581-BCW Document 41 Filed 03/11/21 Page 51 of 57
        202.    Plaintiffs submitted a claim to FM Global for physical loss or damage to property

and resulting business interruption and other covered losses and damage attributable to the

presence of the Coronavirus and the COVID-19 disease (which are still ongoing), asking for FM

Globalus confirmation as to coverage with respect to each and every potentially applicable basis

for coverage under all provisions of the sAll Riskst Policy, including its Property Damage and

Time Element coverages.

        203.    FM Global failed and refused to acknowledge coverage on Plaintiffsu claims under

the Policy, stating categorically that any claim for loss or damage attributable to the Coronavirus

or COVID-19 pandemic does not constitute sinsured physical loss or damage to propertyt and sis

not of the type insured against as a virus falls within the definition of contamination, which is

excluded.t And even with respect to the Policyus communicable disease response and interruption

coverages, FM Global took an overly restrictive and exceedingly narrow view of the Policyus

vague, ambiguous and undefined trigger for those coverages in such a manner so as to evade

coverage, contravene public policy, and frustrate the objectively reasonable expectations of

coverage under the circumstances.

        204.    Upon information and belief, FM Global is taking (or will take) the same position

with other similarly situated institutions of higher education asserting a claim for coverage as to

losses and damage attributable to the Coronavirus and the COVID-19 pandemic. Plaintiffs disagree

with FM Globalus coverage position and allege that the Policyus sAll Riskst coverage, including

its Property Damage and Time Element coverages, have been (and continue to be) triggered by

Plaintiffus physical loss or damage to property, and that no enforceable exclusion applies to

Plaintiffsu claims.




                                                52
        Case 4:20-cv-00581-BCW Document 41 Filed 03/11/21 Page 52 of 57
       205.    Thus, an actual controversy has arisen and now exists between Plaintiffs,

individually and on behalf of a class of similarly situated institutions of higher education, on the

one hand, and FM Global, on the other hand, concerning the respective rights and duties of the

parties under the Policy and whether the Policy provides coverage for Plaintiffsu claims attributable

to the Coronavirus / COVID-19 and the ongoing pandemic.

       206.    The Court has the authority to issue a declaratory judgment concerning the

respective rights and obligations of the parties under the Policy.

       207.    Plaintiffs, individually and on behalf of a class of similarly situated institutions of

higher education, seeks a declaration as to the scope and breadth of the partiesu rights and

obligations under the Policy in connection with Plaintiffus ongoing Coronavirus and COVID-19

related losses and FM Globalus failure and refusal to acknowledge coverage.

       208.    Plaintiffs, individually and on behalf of a class of similarly situated institutions of

higher education, seek a declaratory judgment declaring that the Policyus sAll Riskst coverage,

including its Property Damage and Time Element coverages, are triggered by Plaintiffsu claims,

that no enforceable exclusion applies, and that FM Global is responsible for fully and timely paying

Plaintiffsu claims, and all claims of similarly situated institutions of higher education, attributable

to the Coronavirus / COVID-19 and the ongoing pandemic.

      COUNT II: BREACH OF CONTRACT AND/OR ANTICIPATORY BREACH
               (Individually and on behalf of Nationwide Breach Class,
                      CURMA Subclass and Missouri Subclass)

       209.    The preceding paragraphs are incorporated by reference as if fully alleged herein.

       210.    Plaintiffs and other similarly situated institutions of higher education paid

substantial premiums for their policies and FM Globalus promises of coverage contained therein,




                                                  53
        Case 4:20-cv-00581-BCW Document 41 Filed 03/11/21 Page 53 of 57
and otherwise performed all of their obligations owed under their policies or were excused from

performance.

       211.    The policies are valid and enforceable contracts between the parties. All conditions

precedent under the policies have been satisfied or excused, or FM Global has waived or is

estopped from enforcing all conditions precedent under the policies at issue.

       212.    FM Global has failed and refused to acknowledge coverage, pay or otherwise honor

its promises with respect to Plaintiffsu and other similarly situated institutions of higher educationus

claims under the policies for coverage of losses and damage attributable to the Coronavirus /

COVID-19 and the ongoing pandemic. In doing so, FM Global has breached (or intends to breach

r as such an anticipatory breach) its contract (including the Policyus express terms and its implied

covenant of good faith and fair dealing) with Plaintiffs and other similarly situated institutions of

higher education. As a result, Plaintiffs and other similarly situated institutions of higher education

have suffered and continue to suffer damage in an amount to be proven at trial, but currently

estimated to far exceed the jurisdictional required amount in controversy (in excess of $75,000 as

to Plaintiffs; and in excess of $5 million as to the class, exclusive of interest and costs).

                                         PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, individually and on behalf of all other similarly situated

institutions of higher education, request relief and judgment against FM Global as follows:

       a.      That the Court enter an order certifying the class, appointing Plaintiffs as

               representatives of the class, appointing Plaintiffsu counsel as class counsel, and

               directing that reasonable notice of this action, as provided by Federal Rule of Civil

               Procedure 23(c)(2), be given to the class;

       b.      For a judgment against FM Global for the causes of action alleged against it;


                                                  54
        Case 4:20-cv-00581-BCW Document 41 Filed 03/11/21 Page 54 of 57
c.     For compensatory damages and all other damages of any nature to which Plaintiffs

       may be entitled under contract, in equity or at law, in an amount to be proven at

       trial;

d.     For a declaration, as applicable to Plaintiffs individually and on behalf of all

       similarly situated institutions of higher education, of the partiesu respective rights

       and obligations, including without limitation a declaration with respect to

       Plaintiffsu right to coverage on their claims for losses and damage attributable to

       the Coronavirus / COVID-19 and ongoing pandemic under the various sections of

       the Policy, as well as the non-applicability of any exclusion or other defense FM

       Global may seek to assert;

e.     For pre-judgment and post-judgment interest at the maximum rate permitted by

       law;

f.     For Plaintiffsu attorneyus fees;

g.     For Plaintiffsu costs incurred; and

h.     For such other relief in law or equity as the Court deems just and proper.

                         DEMAND FOR JURY TRIAL

Plaintiffs hereby demand a trial by jury on all issues so triable.




                                          55
Case 4:20-cv-00581-BCW Document 41 Filed 03/11/21 Page 55 of 57
Date: March 11, 2021               Respectfully submitted,

                                   STUEVE SIEGEL HANSON LLP

                                   /s/ Todd M. McGuire
                                   Patrick J. Stueve, MO #37682
                                   Todd M. McGuire, MO #51361
                                   Bradley T. Wilders, MO # 78301
                                   Curtis Shank, MO #66221
                                   Abby E. McClellan, MO #66069
                                   460 Nichols Road, Suite 200
                                   Kansas City, Missouri 64112
                                   Telephone:     816-714-7100
                                   Facsimile:     816-714-7101
                                   Email:         stueve@stuevesiegel.com
                                   Email:         mcguire@stuevesiegel.com
                                   Email:         wilders@stuevesiegel.com
                                   Email:         shank@stuevesiegel.com
                                   Email:         mcclellan@stuevesiegel.com


                                   MILLER SCHIRGER LLC
                                   John J. Schirger, MO #60583
                                   Matthew W. Lytle, MO #59145
                                   Joseph M. Feierabend, MO #62563
                                   4520 Main Street, Suite 1570
                                   Kansas City, Missouri 64111
                                   Telephone:     816-561-6500
                                   Facsimile:     816-561-6501
                                   Email:         jschirger@millerschirger.com
                                   Email:         mlytle@millerschirger.com
                                   Email:         jfeierabend@millerschirger.com


                                   LANGDON & EMISON LLC
                                   J. Kent Emison, MO #29721
                                   911 Main Street
                                   PO Box 220
                                   Lexington, Missouri 64067
                                   Telephone:    660-259-6175
                                   Facsimile:    660-259-4571
                                   Email:        kent@lelaw.com




                                     56
       Case 4:20-cv-00581-BCW Document 41 Filed 03/11/21 Page 56 of 57
                                          SHAFFER LOMBARDO SHURIN, P.C.
                                          Richard F. Lombardo, MO #29748
                                          2001 Wyandotte Street
                                          Kansas City, Missouri 64108
                                          Telephone:    816-931-0500
                                          Facsimile:    816-931-5775
                                          Email:        rlombardo@sls-law.com

                                          Attorneys for Plaintiffs and the Proposed Classes


                                CERTIFICATE OF SERVICE
        I hereby certify that on March 11, 2021 a true and correct copy of the foregoing
document was filed electronically with the Courtu s CM/ECF system, which electronically sent
notice of the foregoing document to all counsel of record.

                                          /s/ Todd M. McGuire

                                          Attorney for Plaintiffs




                                            57
       Case 4:20-cv-00581-BCW Document 41 Filed 03/11/21 Page 57 of 57
